Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 01/27/2020 has a total of 38 claims pending in the application; there are 3 independent claims and 35 dependent claims, all of which are ready for examination by the examiner.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation “…determining a measurement model associated with the destination, wherein the measurement model represents a correspondence between one or more parameters related to the wireless device and estimated values of a measurement for the wireless device” it’s unclear if the destination associated is the same as the wireless device [recipient] or not since applicant indicated that the destination is the wireless device. 


Allowable Subject Matter

Claims 9, 23 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-22, 24-24, 26-38 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty Publication No. (US 20020161755 A1) in view of Jose et al. Publication No. (US 2017/0041750 A1).

Regarding claim 1, Moriarty teaches a method in a first network device (border device 3 FIG.1) of enabling active measurement in a network path between a second network device acting as a controller (sender device 1 FIG.1) of a network performance observability protocol and a wireless device (recipient device 2 FIG.1), wherein the first network device is located between the second network device and the wireless device (the border device located between the sender device 1 and the receiver device 2 FIG.1), the method comprising: 
capturing a measurement packet from the second network device (the border device 3 receives a performance measurement packet 20 sent from sender 1 [0027-28] 14-FIG.3); 
determining a destination of the measurement packet (the border device 3 determines a recipient of the packet from a destination address or network number 22 of the performance measurement packet 22 from a range of addresses corresponding to a group of at least one recipient for which the border device 3 is to send the packet [0027-28] 20-FIG.2), 
determining a measurement model associated with the destination, wherein the measurement model represents a correspondence between one or more parameters related to the wireless device and estimated values of a measurement for the wireless device (the boarder device gathers performance metrics such as round trip time (RTT) and time to live (TTL) where the packet 20 is intercepted or other performance metrics requested of the destination host, or recipient 2 [0029-31] 24-FIG.2); 
determining a current value of a parameter related to the wireless device (determining the constant connection between the border device 3 and recipient 2 within the recipient network [007-28]); 
determining, based on the current value of the parameter and the measurement model, a current estimation of the measurement for the wireless device (determine the best path between recipient and sender or otherwise utilized by the application requiring the metric information from the RTT and TTL [0027-28] FIG.3); and 
responding to the measurement packet based on the current estimation of the measurement while avoiding to transmit the measurement packet to the wireless device (the boarder device returns a response to the sender 1 about the connection requested by the sender 1, such information includes the RTT and TTL between sender 1 and recipient 2 [0027-28] FIG.3).
Moriarty does not explicitly teach wherein the destination of the measurement packet is a wireless device.
Jose teaches wherein the destination of the measurement packet is the wireless device (Jose: initiating active measurements for obtaining a second estimated location of a mobile device [destination device 506-FIG.5] in response to determining that a first estimated location is not of sufficient quality based on the first estimated location and a spatial configuration of the sender device 502 [0012-14] With respect to RTT-related positioning of allocating specific device [0024-25] FIG.5).
Moriarty by the teaching of Jose to have the destination of the measurement packet as wireless device to efficiently improving resource efficiency and/or network scalability (Jose: [0044-45] FIG.3).

Regarding claim 2, Moriarty teaches the method of claim 1 further comprising determining a time (T) at which the measurement packet is received at the first network device (gather performance metrics such as the round trip time (RTT) and time to live (TTL) where the packet 20 is intercepted [0031] FIG.2).

Regarding claim 3, Moriarty teaches the method of claim 1, wherein responding to the measurement packet based on the current estimation of the measurement includes labelling the measurement packet as lost indicating that a loss of packet is to occur at the wireless device (provides a response to the sender 1 including performance metrics such as the TTL and RTT regarding the connection between the border device 3 and the sender 1 [0026] FIG.2).   

Regarding claim 4, Moriarty teaches the method of claim 1, wherein the current estimation of the measurement includes a loss probability indicating a probability with which the measurement packet is to be lost at the wireless device (predetermined rules provides for discarding the performance measurement packet when a size of the performance measurement packet exceeds a range of allowable sizes [0019-20] 46-FIG.4).  

Regarding claim 5, Moriarty teaches the method of claim 4, further comprising: determining a random number; wherein labelling the measurement packet as lost is performed in response to determining that the random number is smaller than the loss probability; and dropping the measurement packet instead of transmitting it to the second network device (predetermined rules provides for discarding the performance measurement packet when a size of the performance measurement packet exceeds a range of allowable sizes. Another rule of the plurality of predetermined rules provides for passing the performance measurement packet through the border unit to the recipient [0019-20] 46-FIG.4).  

Regarding claim 6, Moriarty teaches the method of claim 5, wherein the measurement model is a first measurement model and the method further comprises: responsive to determining that the random number is greater than the loss probability (predetermined rules provides for discarding the performance measurement packet when a size of the performance measurement packet exceeds a range of allowable sizes [0019-20] 46-FIG.4), performing the following: determining a second measurement model associated with the destination, wherein the second measurement model represents a correspondence between one or more parameters related to the wireless device (predetermined rules provides for discarding the performance measurement packet when a size of the performance measurement packet exceeds a range of allowable sizes. Another rule of the plurality of predetermined rules provides for passing the performance measurement packet through the border unit to the recipient [0019-20] 46-FIG.4) and estimated values of a round trip time (RTT) between the first network device and the wireless device, and determining, based on the current value of the parameter and the second measurement model, an estimation of a round trip time (RTT) between the first network device and the wireless device (the boarder device returns a response to the sender 1 about the connection requested by the sender 1, such information includes the RTT and TTL between sender 1 and recipient 2 [0027-28] FIG.3).  
  
Regarding claim 7, Moriarty teaches the method of claim 1, wherein the current estimation of the measurement includes an estimation of a round trip time (RTT) between the first network device and the wireless device (provide adequate information to the sender 1 or source of the performance measurement packet as to the performance of the packet via the RTT, TTL, or other performance metrics [0029-31]).  

Regarding claim 8, Moriarty teaches the method of claim 7, wherein the method further comprises: transmitting a reflection packet to the second network device when a current time at the first network device indicates that a time equal to the estimation of the RTT has elapsed since the time at which the measurement packet is received at the first network device (the boarder device returns a response to the sender 1 about the connection requested by the sender 1, such information includes the RTT and TTL between sender 1 and recipient 2 [0027-28] FIG.3).  

Claim 9 (allowable subject matter).

Regarding claim 10, the modified Moriarty teaches the method of claim 1, wherein the wireless device is at least one of wireless sensing device and an actuator (Jose: [0051] 400-FIG.4).  

Regarding claim 11, Moriarty teaches the method of claim 1, wherein the parameter is at least one of a sensor measurement, a value of a radio metric, a coordinates indicating the position of the wireless device in a coordinate system, a distance between the first network device and the wireless device (distance metric protocol between devices [0030-31] FIG.2)

Regarding claim 12, Moriarty teaches the method of claim 1, wherein the measurement model is created based on machine-learning techniques by observing at least one of measurement packets and traffic packets transmitted between the wireless device and the first network device and observing values of one or more parameters related to the wireless device (matching the performance measurement packet 22 to a range of addresses [e.g., learned or stored in the border device] corresponding to a group of at least one recipient for which the border device 3 is to respond [0027] or a programmed list of addresses [0030] 0046- FIG.4).


Regarding claims 15-26, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-12, where the difference used is the limitations were presented from a “device” side with a memory and processor Moriarty: FIG.5) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 27-38, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-12, where the difference used is the limitations were presented from a “computer” side with a memory and processor (Moriarty: FIG.5) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472